DETAILED ACTION
Status of Application
Receipt of the response to the restriction/election requirement and applicant arguments/remarks, filed on 10/03/2022, is acknowledged.  
Applicant has elected without traverse the invention of Group I, claims 1-11, drawn to a dry composition/preparation comprising a cannabinoid(s) and/or a cannabinoid extract that are plated to excipient particles, and an effervescent agent comprising a carbonate salt and an acid(s).  
Claims 1-14 are pending in this application.  Claims 12-14 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and inventions, there being no allowable generic or linking claim.  Claims 1-11 are currently under consideration.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application is a continuation-in-part of U.S. Application 16/656,313, filed October 17, 2019 and now issued as U.S. Patent No. 11,134,710, which is a continuation of U.S. Application 15/462,495, filed March 17, 2017 and now issued as U.S. Patent No. 10,542,770, which claims benefit of provisional U.S. Application No. 62/310,079, filed March 18, 2016.  

Specification
The lengthy specification (53 pages, exclusive of claims) has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP 608.01.  The specification is objected to because of the following informalities:
The specification comprises typographic errors, e.g., “Iron”, “Zinc” that need to be corrected to “iron”, “zinc”, respectively (Para. 0026).  Similar is applied to Para. 0043, 0049, 0052, 0054, 0056, 0059, 0062, 0081-0083, 0085, 0087-0088, 0092-0094, 00133.  Appropriate correction is required.  
The specification comprises multiple acronyms without proper definition, e.g., “GDU” (Para. 0043); MET5207, MET3636, MET0340, MET0983, etc. (Para 0056, 0059, 0094).  The acronym should be given once in parenthesis after the first use of the full term, and then the acronym used alone thereafter if needed.  Appropriate correction is required.

Information Disclosure Statement
The information disclosure statement, filed 06/07/2021, is acknowledged and has been considered.  Please see the attached initialed PTO-1449.

Claim Objections
Claims 2-10 are objected to because of the following informalities:  
Claim 2 comprises the typographic error “further comprising, an encapsulant wherein,” that needs to be corrected to “further comprising: an encapsulant, wherein” (see claim 5).  
Claim 2 recites the typographic error “the carbonate comprises potassium bicarbonate” that needs to be corrected to “the carbonate salt comprises potassium bicarbonate” (see claim 1) or as needed for clarity.  
Claim 3 comprises the typographic error “claim 2 wherein,” that needs to be corrected to “claim 2, wherein”.  Similar is applied to claims 4, 6-10. 
Claim 5 comprises the typographic error “10% maltodextrin by weight” that needs to be corrected to “10% of maltodextrin by weight”.  Similar is applied to claim 6. 
Claim 5 comprises the typographic errors “L-Theanine”, “Vitamin”, “Glucosamine Sulfate”, “Biotin”, “Vitamins”, that need to be corrected as “l-theanine”, “vitamin”, “glucosamine sulfate”, “biotin”, “vitamins”.  
Claim 6 comprises the acronym “CBD” without definition.  The acronym should be given once in parenthesis after the first use of the full term, and then the acronym used alone thereafter if needed.  
Claim 8 comprises the typographic error “comprising an oil adsorbent agent” that needs to be corrected to “comprising the oil adsorbent agent” (see claim 7).  
Appropriate correction is required.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term.  Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999).  In the present case, the claims replete with indefinite and functional/operational language.  For instance,
Claim 1 recites the limitation "a ratio of the carbonate salt to the at least one acid is at least 1:1" that is unclear and indefinite.  In the present case, the recited numerical limitation does not clarify what type of ratios should be used, e.g., weight ratio; mole ratio, volume ratio; concertation ratio, etc.  Therefore, one of ordinary skill in the art would not be reasonably appraised of the scope of the invention.  Similar is applied to claims 2, 5, 6.  Clarification is required.
Claims 1-2 and 5 recite the limitations “the ratio configured to create” (claim 1), “the preparation is configured to induce” (claim 2), “composition is configured to form a stable emulsion” (Claim 5) that are unclear.  In the present case, it is not reasonably clear what the term "configure” does imply.  Clarification is required.  
Claims 1-5 refer to “the dry preparation” comprising several elements, e.g., excipient particles (claims 1, 3); encapsulant (claims 2, 3); an oxidative barrier, a flow aid, a bulking agent, a dissolution agent, a carrier (claim 4), nutraceutical composition (claim 5) that are characterized by their assumed function (e.g., promote absorption; reduce inflammation, etc.) and not by the structure essential for said functions.  Given that "Claim scope is not limited by claim language that does not limit a claim to a particular structure” (MPEP 2111.04), those skilled in the art would not understand what is claimed when the claim is read in light of the specification.  Further, it is noted, that instant specification teaches that terms “bulking agent”, “excipient”, “excipient particles” are used interchangeably.  Further, as stated previously (see 15/462,495), the term “bulking agent” is understood as a substance formulated alongside the active ingredient and included for the purpose of long-term stabilization, bulking up solid formulations that contain potent active ingredients (often referred to as "excipient", "fillers", or "diluents"; see Wikipedia).  Clarification is required.  
Claim 2 (dependent on claim 1) recites the limitation “carbonate comprises potassium bicarbonate and calcium carbonate salt” that is unclear.  This limitation was interpreted as best understood as “carbonate salt is a mixture of potassium bicarbonate and calcium carbonate”.  Clarification is required.   
Claim 2 recites the limitation “1st ratio comprising a dry weight ratio” that is unclear.  This limitation was interpreted as best understood as “the ratio of the carbonate salt to the at least one acid is a dry weight ratio”.  Similar is applied to claims 5, 6, 9 regarding the limitations “a ratio … comprises a … ratio”.  Clarification is required.  
Claim 4 (dependent on claims 1-3) recites the limitations “the linear onset” and/or “the linear decline”.  Claims 1-3, however, do not include or identify the role/use/presence of “a linear onset” and/or “a linear decline”.  Thus, there is insufficient antecedent basis for these limitations in the claim.  Therefore, the metes and bounds of the claimed subject matter cannot be determined.  Clarification is required.  
Claim 5 recites the limitations “ratio imparts a desired taste quality when the preparation is mixed with the targeted amount of water” that are unclear and indefinite, because said claimed property refers to the user’s choice as “desired taste”, “targeted amount of water”, i.e., it refers to a variable.  MPEP 2173.05(b)(ll).  Therefore, said functional language does not limit the claim scope to a particular structure.  MPEP 2111.04.  Clarification is required.  
Claim 6 recites the limitation “preparation comprises at least 30% by weight fructose and at least 30% by weight fructose” that is unclear.  Clarification is required. 
Claims 7-8 and 10-11 are rejected as being dependent on rejected independent claim 1 and failing to cure the defect.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bromley, US 2016/0081976 (cited in IDS; effective filing date 09/18/2014) in view of Carley et al., US 2012/0231083 (cited in IDS; hereinafter referred to as Carley) and Taha, US 2016/0051480 (cited in IDS; effective filing date 8/22/2014). Rowe D.J. (cited in IDS; Chemistry and Technology of Flavors and Fragrances. 2004, pages 281-282); Domian et al., Journal of Food Process Engineering, 2013 36(5):626-633 (cited in IDS; hereinafter referred to as Domian), and Wankier, US 3,908,024 (cited in IDS).  
Bromley teaches dry compositions in form of powder, tablets or capsules (Title; Abstract as applied to claims 1, 11) and may include:
cannabinoids such as cannabinol (Para. 0493-0497 as applied to claims 1);
a bulking agent such as sucrose and fructose (here as sweeteners; Para. 0039 as applied to claims 1, 4, 6);
pH adjusters for providing pH of 2-4 (Para. 0238 and 0543-0545) and/or stabilizers (Para 0553-0561) such as citric acid, malic acid, tartaric acid as stabilizers/components of a stabilizing system that also comprises such components potassium bicarbonate and sodium bicarbonate (Para. 0235; 0556-0561 as applied to claims 1, 2, 5);
starch, modified food starch as a material for encapsulation, a binder, an excipient, and/or an emulsion stabilizer (Claims 4, 24; Para. 0032, 0266, 0267, 0529, 0729, 0824 as applied to claims 3, 8); 
5-30 wt% of maltodextrin as a binder (Para.0824, 0825 as applied to claims 5, 9); 
quillaja (Para. 0761); herbal extracts (Para. 0489 and 0492); lemon oil (Para. 0404 and 0542); and/or turmeric (Para. 0502 as applied to claim 5); 
vitamin A, vitamin D, vitamin E, vitamin C (Para. 0042, 0233 and 0500-0502), and B-vitamins (Para. 0480-0483, 0564 as applied to claim 5);
acacia gum as a binder, and/or an emulsion stabilizer (Claims 4, 20; Para. 0032, 0267, 0539 as applied to claims 9, 10). 
silicon dioxide/silica (Para. 0978 as applied to claim 8).  
Bromley does not teach cannabinoid is plated onto the bulking agent (Claim 1).  
Carley teaches solid dosage forms (e.g., powdered; Para. 0110) that can be in forma of tablets or capsules (Para. 0110, 0111) and include cannabinoids component (Para. 0111); sucrose, fructose (Para. 0116; 0135, 0152), vitamins (Para. 0156-0158); as well as bicarbonates, citric acid, malic acid, tartaric acid (Para. 0139); swelling starch microspheres (Para. 0112); starch as a binder/disintegrating agent/filling agent/diluent/carrier (Para. 0135-0137, 0143-0145); maltodextrin as a carrier (Para. 0145); cyclodextrin as a solubilizing agent (Para. 0112); silica/silicon dioxide as a carrier (Para. 0145); and wherein said dosage forms comprise delayed/extended release coatings comprising extended release components that are complexed with a cannabinoid component (Para. 0146). 
Taha teaches cannabinoid coatings and their use in drug delivery, wherein said cannabinoid coatings are configured for oral delivery through a capsule or tablet (Title: Abstract). 
Rowe teaches plating technique as the low cost and simplest process for converting a liquid flavoring/additive into a solid, e.g., liquid extracts and oils into convenient powdered product (e.g., food product).  Rowe teaches that the liquid to be plated is added gradually to a suitable material support being activated in a mixer (Pages 281-282). 
Domian teaches controlling flowability and homogeneity of food powders with plated oil ingredient (Title).  Domain teaches that the simplest means of turning liquid flavors and oils into easily manageable dry powders is to plate a liquid on a dry edible carrier (Abstract; Practical Applications).  
Wankier teaches dry mixtures containing plated sucrose particles that also may include the common powderous food acids (e.g., citric acid, tartaric acid, malic acid), buffering salts, flavorants (e.g., orange oil, lemon oil, etc), mineral salts, vitamins among the other additives and the method of preparation of said dry mixtures (Title; Abstract; Col. 1, Lns. 45-65; Col. 3, Lns. 15-20; Col. 4, Lns. 26-37).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize coating comprising cannabinoid and/or plating cannabinoid extract on bulking/excipient agents as taught by cited prior art preparing compositions taught by Bromley.  One would do so with expectation of beneficial results, because cited prior art teaches that cannabinoid comprising coatings allow (i) providing medicaments that produce a therapeutic response over a desired therapeutic window; (ii) minimizing the total amount of drug administered, (iii) decreasing side effects and increasing the therapeutic efficiency; and also teaches that (iii) plating method as the low cost and simplest process for converting a liquid flavoring/additive/extracts/oils into convenient food powdered product with controlled flowability and homogeneity.
Further, with regard to the limitation of “cannabinoids plated onto the plurality of excipient particles”, it is noted that it is considered/interpreted as a product-by-process limitation.  To this point, it is noted that in product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 103 rejection is made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  Patentability of a product does not depend on its method of production.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  As a practical matter, the Patent Office is not equipped to manufacture products by the myriad number of processes put before it and then obtain prior art products and make physical comparisons therewith.  In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).  In the present case, the Patent Office is not equipped to conduct experimentation in order to determine whether applicant’s powdered preparation differs and, if so, to what extent, from that of the discussed reference.  Therefore, with the showing of the references, the burden of establishing non-obviousness by objective evidence is shifted to the applicants.  
With regards to the concentrations and/or ratios as instantly claimed, it is noted that differences in experimental parameters such as concentration of compounds in a solution/formulation will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such parameter is critical.  The prior art teaches formulations/compositions comprising the same components.  The determination of suitable or effective concentration/composition can be determined by one of ordinary skill in the art through the use of routine or manipulative experimentation to obtain optimal results, as these are variable parameters attainable within the art.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation  
Regarding the claimed inherent properties of the disclosed preparations, it is noted that the cited prior art teaches compositions that are substantially the same as the compositions recited by the instant claims.  Thus, it is expected that since the prior art is comprised of the same components, the same beneficial properties and effects would also be provided.  Further, it is noted that an inherent feature needs not be recognized by one of ordinary skill in the art at the time of the invention (Schering Corp. v. Geneva Pharmaceuticals, Inc. (339 F.3d 1373, 1377, 67 U.S.P.Q.2d 1664, 1668) (Fed. Cir. 2003)).  The fact that applicant has recognized another advantage, which would flow naturally from following the suggestion of the prior art, cannot be the basis for patentability when the differences would otherwise be obvious.  Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  
Claims 7 and 8 are objected to as being dependent upon a rejected base claim.  Applicant is advised to clarify the claim language, the structure of the claimed preparations, and clearly point out the patentable novelty, which applicant thinks the claims present in view of the state of the art disclosed by the references cited, to place the application in condition for allowance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of (1) U.S. Patent No. 10,542,770; and (2) U.S. Patent No. 11,134,710.
Although the conflicting claims are not identical, they are not patentably distinct from each other because prior patent also claims:  A dry/powdered preparation comprising (i) bulking agent comprising sucrose, fructose, or a combination thereof; (ii) an effervescence agent comprising at least one of sodium bicarbonate, potassium bicarbonate; (iii) an acid comprising at least one of citric acid, tartaric acid, or malic acid; and (iv) at least one of a cannabinoid or a cannabinoid extract plated onto the bulking agent. 

Conclusion
No claim is allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615